Citation Nr: 0721439	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-30 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a September 2003 decision by the RO.

By a June 2006 action, the Board remanded this case for 
further development.  That development has been accomplished, 
and the case has been returned to the Board for further 
consideration.

REMAND

The Board notes that, after the remand supplemental statement 
of the case (SSOC) was sent to the veteran on February 8, 
2007, an additional statement by the veteran in support of 
his claim was filed to which he attached a supporting 
statement by his Veterans Service Officer.  Both statements 
were dated February 14, 2007, and were received by the 
Appeals Management Center on February 27, 2007.  No waiver of 
consideration of this new evidence by the agency of original 
jurisdiction was provided.  Consequently, another remand is 
needed in order to allow the RO to consider this new evidence 
in connection with the veteran's claim.

The Board further notes that the claims file contains a July 
2006 sworn statement by J.W., Jr., who stated that he was 
assigned to the U.S.S. Enterprise on North Island in San 
Diego from June 3, 1970 to April 1, 1972, during the same 
period that the veteran was stationed on North Island for 
shore duty, from August 1970 until December 1971.  There is 
no evidence in the claims file that the RO ever verified 
whether J.W., Jr. was assigned to the U.S.S. Enterprise at a 
time when it was berthed at North Island for the period June 
3, 1970 to April 1, 1972.  A remand is also needed in order 
to obtain this information.     




For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain written verification for the 
claims file as to whether or not J.W., 
Jr. was assigned to the U.S.S. Enterprise 
at a time when it was berthed at North 
Island during the same period of time 
that the veteran was assigned to shore 
duty on North Island. 

2.  After undertaking any other 
development deemed appropriate, the RO 
should reconsider the issues on appeal in 
light of all information or evidence 
received, including the February 2007 
statements submitted by the veteran.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).








	(CONTINUED ON NEXT PAGE)




The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 


________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006). 



